Citation Nr: 0521044	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-35 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dissecting scalp cellulitis with keloid formation and 
alopecia.

2.  Entitlement to service connection for a gland disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from December 1980 to December 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Seattle, Washington, which denied the above claims.  The RO 
in Portland, Oregon, currently has jurisdiction over the 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  The veteran was scheduled to appear at a 
personal hearing before a Veterans Law Judge at the RO 
located in Portland, Oregon, on June 29, 2005.

In a Statement In Support Of Claim dated on June 27, 2005, 
the veteran's representative indicated that the veteran would 
not be able to attend the hearing as he was unable to travel 
from California to Portland.  The VA Form 21-4138 revealed 
that the veteran's address had changed to one in California.  
He requested that his file be transferred to the RO in 
Oakland, California, and that he be scheduled for a hearing 
before a Veterans Law Judge traveling to the RO in Oakland.  
Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process, this case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.



The appeal is REMANDED for the following action:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
in Oakland, California, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




